DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
 
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed November 22, 2021. Claims 3 and 10 have been cancelled without prejudice.  Claims 1, 2 4-9, and 11-20 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2010/0284091 A1) in view of Takai (US 2010/0232028 A1).
In regard to claim 1, Okamoto discloses a liquid lens, comprising (see e.g. Figure 1): 
a first plate 10, the first plate accommodating a conductive liquid 13 and a non-conductive liquid 12, including an opening formed therein, and the opening having an inclined surface; 
a first electrode 16 disposed on the first plate 10; 
a second electrode 15 disposed under the first plate 10; 
a second plate 14 disposed on the first electrode 16; 
a third plate 11+S disposed under the second electrode 15;
wherein the third plate 11 comprises:
a transparent region 11 through which a light pass; and
a region other than the transparent region, a light absorbing material S being filled in the region other than the transparent region, and
wherein an auxiliary structure is implemented as the light-absorbing material S.
	Okamoto fails to disclose
	the first plate formed of a silicon material.
However, Takai discloses (see e.g. Figure 5):
	the first plate 41 formed of a silicon material (see e.g. paragraph [0074]).
Given the teachings of Takai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Okamoto with 	the first plate formed of a silicon material.
(see e.g. paragraph [0025] of Takai).
In regard to claim 2, Okamoto discloses the limitations as applied to claim 1 above, and
the auxiliary structure defines an open surface the opening region in the first plate 10.
In regard to claim 4, Okamoto discloses the limitations as applied to claim 1 above, but fails to explicitly disclose
wherein the inclined surface is inclined at an angle of 55º to 65 º.
However, Takai discloses (see e.g. Figure 2):
wherein the inclined surface is inclined at an angle of 55º (see e.g. paragraph [0058]), which falls within applicant’s claimed range. It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
Given the teachings of Takai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Okamoto with wherein the inclined surface is inclined at an angle of 55º to 65 º.
Doing so would provide a pyramidal recess which would allow a dense arrangement of lenses when used in a lens array (see e.g. paragraph [0022] of Takai).
In regard to claim 5, Okamoto discloses the limitations as applied to claim 1 above, and 
wherein the second plate 14 and the third plate 11 are formed of a glass material (see e.g. paragraph [0026]).
In regard to claim 7, Okamoto, in view of Takai, discloses the limitations as applied to claim 1 above, but fail to explicitly disclose
wherein the inclined surface comprises a lower end having an uneven or rounded shape.
(see e.g. MPEP 2144.04, in re Dailey, 357 F.2d 669 149 USPQ 47 (CCPA 1966)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Okamoto, in view of Takai, with 
wherein the inclined surface comprises a lower end having an uneven or rounded shape.

	Doing so would provide an incline shape that may be determined by etching conditions in the fabrication process that result in uneven surfaces.
In regard to claim 8, Okamoto discloses the limitations as applied to claim 1 above, and
wherein the second electrode 15 is disposed between the first plate 10 and the light-blocking layer S.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2010/0284091 A1) in view of Takai (US 2010/0232028 A1) and further in view of Choi et al. (WO 2008/08025 A1).
In regard to claim 6, Okamoto, in view of Takai, discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the first electrode and the second electrode comprise chrome (Cr), and wherein the first plate, the second plate, and the third plate are bonded to each other via the first electrode and the second electrode comprising chrome (Cr).
However, Choi et al. discloses (see e.g. Figure 7):
230,240 and the second electrode 420,430 comprise chrome (Cr) (see e.g. paragraphs [0065]-[0066]), and wherein the first plate 310, the second plate 210, and the third plate 410 are bonded to each other via the first electrode 230,240 and the second electrode 420,430 comprising chrome (Cr).
Given the teachings of Choi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Okamoto, in view of Takai, with wherein the first electrode and the second electrode comprise chrome (Cr), and wherein the first plate, the second plate, and the third plate are bonded to each other via the first electrode and the second electrode comprising chrome (Cr).
Doing so would provide a material having an excellent adhesion property for bonding the layers together (see e.g. paragraph [0084] of Choi et al.).

Allowable Subject Matter
Claims 9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 9 and dependent claims 11-20, the closest prior art references fail to disclose, either singly or in combination, all of the limitations of claim 9, including the limitations, “a light-blocking layer disposed between the first plate and the third plate, the light-blocking layer having a conductive metal ring structure having a circular shape that is bonded between the first plate and the third plate so as to form a gap between the first plate and the third plate; and a buffer layer disposed within the gap between the first plate and the third plate.”


Response to Arguments
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive. 
In regard to independent claim 1, applicant’s arguments, on pages 7-9 of the Remarks, that the previously applied prior art fails to disclose all of the limitations of claim 1, as newly amended, have been fully considered and are appreciated.  
Namely, applicant argues that the cited references fail to disclose a light-absorbing material is disposed in (or inside) the third plate.  However, the region where S is disposed in Figure 1 of Okamoto may be considered to be a portion of plate 11 in which the material of S is disposed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871